Exhibit 10.1
 
THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
THIS THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT is entered into effective
as of January 1, 2012, by and among Steel Partners Holdings L.P. (formerly
WebFinancial L.P.) a Delaware limited partnership (the “Partnership”), SPH Group
LLC, a Delaware limited liability company and a directly and indirectly wholly
owned subsidiary of the Partnership (“Group”), and Steel Partners LLC, a
Delaware limited liability company (together with its permitted assignees, the
“Manager”).
 
WHEREAS, the Partnership and the Manager previously entered into the Second
Amended and Restated Management Agreement effective as of July 14, 2009 (the
“Original Agreement”) pursuant to which the Manager agreed to perform various
services on behalf of and for the benefit of the Managed Entities (defined
below); and
 
WHEREAS, the Partnership and the Manager wish to amend and restate the Original
Agreement to reflect certain new terms that are mutually agreed to by the
Partnership and Manager and to add Group as a party to this Agreement in
connection with the various management services to be performed by the Manager
on behalf of and for the benefit of the Managed Entities.
 
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.           DEFINITIONS. The following terms have the following
meanings assigned to them:
 
(a)           “Additional Incentive Unit” shall have the meaning set forth in
SECTION 10(b).
 
(b)           “Additional Option” shall have the meaning set forth in SECTION
9(b).
 
(c)           “Adjustment” shall have the meaning set forth in SECTION 9(a).
 
(d)           “Affiliate” shall mean with respect to any Person any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person, or any director, officer or employee or partner
of such Person.
 
(e)           “Aggregate Exercise Price” shall have the meaning set forth in
SECTION 9(a).
 
(f)           “Annual Fee” shall have the meaning set forth in SECTION 8(a).
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           “Annual Incentive Number” shall have the meaning set forth in
SECTION 10(a).
 
(h)          “Agreement” means this Management Agreement, as amended from time
to time.
 
(i)           “Baseline Date EV per Common Unit” shall have the meaning set
forth in SECTION 10(a).
 
(j)           “Business” means the business of the Managed Entities.
 
(k)           “Capital Account Alignment” shall have the meaning set forth in
SECTION 10(a).
 
(l)           “Change of Control” means the occurrence of any of the following:
 
(i)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Manager, taken as
a whole, to any Person other than one of the Manager’s Affiliates or any Person,
including trusts, which operates for the benefit of any of the current owners of
the Manager; or
 
(ii)           the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than its Affiliates, in a single transaction or in a series
of related transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of 20% or more of the
total voting power of the voting capital interests of the Manager.
 
(m)          “Class A Common Units” means the Common Units of the Partnership
issued as of the date hereof.
 
(n)           “Class B Common Units” shall have the meaning set forth in SECTION
10(a).
 
(o)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(p)           “Common Units” means, prior to January 1, 2012, the Common Units
of the Partnership and, after December 31, 2011, the Class A Common Units and
the Class B Common Units of the Partnership.
 
(q)           “Deferred Fee Agreement” shall have the meaning set forth in
SECTION 9(a).
 
 
2

--------------------------------------------------------------------------------

 
 
(r)           “EV” shall mean the equity value of the Partnership as determined
by deducting the value of the Partnership’s liabilities from the value of the
Partnership's assets.
 
(s)           “Excess Funds” shall have the meaning set forth in SECTION 2(h).
 
(t)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(u)           “Exercise Price” shall have the meaning set forth in SECTION 9(a).
 
(v)           “General Partner” means the general partner of the Partnership.
 
(w)           “Governing Instruments” means, with regard to any entity, the
articles of incorporation and bylaws in the case of a corporation, certificate
of limited partnership (if applicable) and the partnership agreement in the case
of a general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
 
(x)           “Grant Date” shall have the meaning set forth in SECTION 9(a).
 
(y)           “Incentive Unit Grant Date” shall have the meaning set forth in
SECTION 10(a).
 
(z)           “Incentive Units” shall have the meaning set forth in SECTION
10(a).
 
(aa)         “Independent Directors” means those directors of the General
Partner who are not Affiliates of the Manager or any of its Affiliates.
 
(bb)        “Investment Company Act” means the Investment Company Act of 1940,
as amended.
 
(cc)         “Issuance” shall have the meaning set forth in SECTION 9(b).
 
(dd)        “Limited Partners” means the limited partners of the Partnership.
 
(ee)         “Management Fee” shall have the meaning set forth in SECTION 8(a).
 
(ff)          “Managed Entities” means the Partnership, Steel Partners II, L.P.,
Group, SPH Group Holdings LLC, and each Subsidiary that the Manager designates
as a “Managed Entity” from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
(gg)        “Measurement Date EV per Common Unit” shall have the meaning set
forth in SECTION 10(a).
 
(hh)        “Offshore Fund” means Steel Partners II (Offshore) Ltd.
 
(ii)           “Onshore Fund” means Steel Partners II (Onshore) LP.
 
(jj)           “Options” shall have the meaning set forth in SECTION 9(a).
 
(kk)         “Partnership Account” shall have the meaning set forth in SECTION
5.
 
(ll)           “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
(mm)       “Reduced Measurement Date EV per Common Unit” shall have the meaning
set forth in SECTION 10(a).
 
(nn)        “Restricted Jurisdiction” means any foreign country with respect to
which investments or other transactions are in any way restricted by the U.S.
Office of Foreign Assets Control, the Transaction Control Regulations, the Cuban
Assets Control Regulations, the Foreign Funds Control Regulations, the Iranian
Assets Control Regulations, the South African Transactions Regulations or the
Libyan Sanctions Regulations of the United States Treasury Department or any
similar regulations of such Department relating to any other country (31 C.F.R.,
Subtitle B, Chapter V, as amended), or any subdivision, agency or
instrumentality of or in any such country or any territory or other place
subject to the jurisdiction thereof.
 
(oo)        “Securities” means publicly issued and privately placed: corporate
and municipal bonds, notes, debentures and other debt obligations; United States
and foreign government bonds, bills, notes and other debt obligations and United
States and foreign government agency bonds, notes and other debt obligations
issued by or on behalf of United States or other foreign government agencies
(excluding any Restricted Jurisdiction); money market instruments; other
interest-bearing securities; depository receipts; bankers’ acceptances; foreign
exchange; trust receipts; common and preferred stock; debentures; warrants;
installment receipts; preorganization certificates and subscriptions; limited
partnership interests; general partnership interests; other interests or
property of whatever kind or nature of any Person, government or entity
whatsoever commonly regarded as securities; financial instruments commonly known
as “floors”, “swaps” and “caps”; financial, securities- or currency-linked
derivative instruments; currency interests; options, including puts and calls
and any combinations thereof (written by a Managed Entity or others); and rights
and derivative instruments convertible into or related to the aforementioned
securities, including without limitation short positions in any such securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(pp)        “Subsidiary” means any subsidiary of the Partnership (any entity in
which the Partnership owns in excess of 50% of the voting and economic
interest); any partnership, the general partner of which is the Partnership or
any subsidiary of the Partnership; and any limited liability company, the
managing member of which is the Partnership or any subsidiary of the
Partnership.
 
(qq)        “Transaction Fees” shall mean any transaction, commitment,
“break-up” or other fees received directly as a result of an agreement to commit
capital to a transaction or in the event that a proposed transaction is not
consummated.
 
SECTION 2.           APPOINTMENT AND DUTIES OF THE MANAGER.
 
(a)           The Partnership hereby appoints the Manager to manage the Managed
Entities subject to the further terms and conditions set forth in this
Agreement, and the Manager hereby agrees to perform each of the duties set forth
herein, including providing the services of the Chairman, Chief Executive
Officer, President and Chief Operating Officer of Steel Partners Holdings GP
Inc. The appointment of the Manager shall be exclusive to the Manager except to
the extent that the Manager otherwise agrees, in its sole and absolute
discretion, and except to the extent that the Manager elects, pursuant to the
terms of this Agreement, to cause the duties of the Manager hereunder to be
delegated to or provided by third parties, whether or not affiliated with the
Manager (provided that no such delegation by the Manager shall relieve the
Manager of responsibility therefor), and the Partnership, at the direction of
the Manager, will enter into agreements directly with such third parties to whom
such duties may be delegated, as the Manager deems appropriate.
 
(b)           The Manager, in its capacity as manager of the Managed Entities,
at all times will be subject to the supervision of the General Partner and will
have only such functions and authority as the General Partner may delegate to it
including, without limitation, the functions and authority identified herein and
delegated to the Manager hereby. The Manager and its key senior executives will
be responsible for the day-to-day operations of the Managed Entities and will
perform (or cause to be performed) such services and activities relating to the
operations of the Managed Entities as may be appropriate for a Chief Executive
Offer and President to perform, including, without limitation:
 
(i)           serving as the Partnership’s consultant with respect to the
periodic review of the Business and operations of the Managed Entities and any
modifications to its purpose as directed by the General Partner and consented to
by the Manager and other policies established by the General Partner and
approved by the Manager;
 
(ii)           investigation, analysis, selection and implementation of business
opportunities for the Managed Entities;
 
(iii)           with respect to prospective business opportunities by the
Managed Entities, conducting negotiations with sellers and purchasers and their
respective agents and representatives and having discretion to determine if and
when to proceed with any such business opportunities, including entering into,
on behalf of the Managed Entities, any agreements with other Persons with
respect to any such business opportunities;
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)           entering into any agreements on behalf of the Managed Entities in
connection with the performance of its obligations under this Agreement;
 
(v)           engaging and supervising, on behalf of the Managed Entities and at
the Managed Entities’ expense, independent contractors which provide legal,
accounting, custodial, administration and other services and such other services
as may be required relating to the Business;
 
(vi)           providing executive and administrative personnel, office space
and office services required in rendering services to the Managed Entities;
 
(vii)           supervising the day-to-day operations of the Managed Entities
and performing and supervising the performance of such other administrative
functions necessary in the management of the Managed Entities as may be agreed
upon by the General Partner and the Manager, including, without limitation, the
collection of revenues and the payment of the Managed Entities’ debts and
obligations and maintenance of appropriate computer services to perform such
administrative functions;
 
(viii)           counseling the Managed Entities in connection with policy
decisions to be made by the General Partner or the relevant management team of a
Managed Entity;
 
(ix)           monitoring the operating performance of the Managed Entities and
providing periodic reports with respect thereto to the General Partner or the
relevant management team of a Managed Entity, including comparative information
with respect to such operating performance and budgeted or projected operating
results;
 
(x)           handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Managed Entities may be involved or to which the
Managed Entities may be subject arising out of the day-to-day operations of the
Managed Entities;
 
(xi)           using commercially reasonable efforts to cause expenses incurred
by or on behalf of the Managed Entities to be commercially reasonable or
commercially customary; and
 
(xii)           performing such other services as may be required from time to
time for management and other activities relating to the Managed Entities as the
General Partner or the relevant management team of a Managed Entity shall
reasonably request or the Manager shall deem appropriate under the particular
circumstances.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           The Manager may enter into agreements with other parties,
including its Affiliates, or direct the Managed Entities to enter into such
agreements directly, for the purpose of engaging one or more parties for and on
behalf of the Managed Entities to provide management and/or other services to
the Managed Entities pursuant to agreement(s) with terms which are then
customary for agreements regarding the provision of services to companies that
have businesses similar in type to the Managed Entities; provided that with
respect to any agreements entered into with Affiliates of the Manager pursuant
to which such Affiliates shall perform any obligations of the Manager under this
Agreement and in respect of which the Manager receives the Management Fee, the
Manager shall provide prompt notice of the terms of such agreement or
arrangement to the Independent Directors, and further provided that any
arrangement entered into directly by the Managed Entities with such other party
to perform any obligations of the Manager under this Agreement shall result in a
reduction of the Management Fee payable under this Agreement in the amount of
the fees charged under such direct arrangement.
 
(d)           As provided in SECTION 2(b)(v), the Manager may retain, for and on
behalf, and at the sole cost and expense, of the Partnership or the Managed
Entities, such services of accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, investment banks, financial
advisors, banks and other lenders and others as the Manager deems necessary or
advisable in connection with the management and operations of the Managed
Entities and the Business.  Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or Affiliates. The Partnership or the Managed Entities
shall pay or reimburse the Manager or its Affiliates performing such services
for the cost and expenses thereof; provided that such costs and reimbursements
as to Affiliates of the Manager are no greater than those which would be payable
to outside professionals or consultants engaged to perform such services
pursuant to agreements negotiated on an arm’s-length basis.
 
(e)           As frequently as the Manager may deem necessary or advisable, or
at the direction of the General Partner, the Manager shall, at the sole cost and
expense of the Partnership or the Managed Entities, prepare, or cause to be
prepared, any reports and other information with respect to the Business as may
be reasonably requested by the General Partner.
 
(f)           The Manager shall prepare regular reports for the General Partner
to enable the General Partner to review the Business and compliance with the
guidelines and policies approved by the General Partner.
 
(g)           Notwithstanding anything contained in this Agreement to the
contrary, the Manager shall not provide advice, and will have no authority to
make the actual decisions, with respect to the acquisition or disposition of
securities, which shall be vested in the General Partner.
 
(h)           Notwithstanding anything contained in this Agreement to the
contrary, the Manager shall not be required to expend money (“Excess Funds”) in
connection with any expenses that are required to be paid for or reimbursed by
the Managed Entities in excess of that contained in any applicable Partnership
Account or otherwise made available by the Managed Entities to be expended by
the Manager hereunder or any other party with respect to the Managed Entities.
Failure of the Manager to expend Excess Funds out-of-pocket shall not give rise
or be a contributing factor to the right of the Partnership under SECTION 16(a)
to terminate this Agreement due to the Manager’s unsatisfactory performance.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           Managers, members, partners, officers, employees or agents may
serve as directors, officers, employees, agents, nominees or signatories for the
Managed Entities, to the extent permitted by their Governing Instruments or by
any resolutions duly adopted by the General Partner pursuant to the
Partnership’s Governing Instruments. When executing documents or otherwise
acting in such capacities for a Managed Entity, such persons shall use their
respective titles in the Partnership or such other Managed Entity, to the extent
that they are an officer of the Partnership or such other Managed Entity or
shall use their respective titles in the Manager.
 
(j)           The General Partner shall pass any and all necessary resolutions
to provide for the delegation of its duties to the Manager under this Agreement
(and to facilitate the delegation of duties to the Manager in respect of the
other Managed Entities), and to permit such delegation to be approved or
evidenced by acts of the Board of Directors, or by any certificate duly signed
by any officer of the General Partner (or, as applicable, the officers or
authorized persons of the other Managed Entities), to verify or confirm the
authority of the Manager or any of its members, partners, officers, employees or
agents authority to enter into agreements on behalf of and bind the Partnership
(and each Managed Entity).
 
(k)           In performing its duties under this SECTION 2, the Manager shall
be entitled to rely reasonably on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other
professional service providers) hired by the Manager at the Managed Entities’
sole cost and expense.
 
SECTION 3.           DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
 
(a)           The Manager will provide the Managed Entities with appropriate
support personnel required to enable the Manager to provide the management
services contemplated hereunder, and such personnel shall devote such time to
the management of the Managed Entities as the Manager reasonably deems necessary
and appropriate, commensurate with the level of activity of the Managed Entities
from time to time. 
 
(b)           It is understood that the Manager and its members, officers,
employees, agents, or Affiliates may provide management services to any Person,
including to Limited Partners and Persons whose business or investments may be
similar to those of the Partnership, and may engage in any other business
activity.  The Manager and its Affiliates shall be permitted to give advice to
the Managed Entities that differs from that provided to its clients (and, where
applicable, is different from the advice it has given in conjunction with its
other business activities), even though the objectives of such other clients may
be substantially the same or similar as those of the Managed Entities.  The
Manager shall discharge its duties under this Agreement with the same degree of
skill, care, and diligence as it uses in the administration of its other
clients, but shall not be obligated to treat the Managed Entities more favorably
than or preferentially to its other clients, or where applicable any of its
other businesses, except to the extent otherwise required by applicable law.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Subject to SECTION 7(c), and applicable law, nothing contained
herein shall limit or otherwise restrict the Manager or any of its members,
officers, employees, agents, or Affiliates from buying, selling, or trading for
its or their own account.
 
(d)           Nothing contained herein shall prevent the Manager, or any Person
affiliated or associated in any way with the Manager, from contracting or
entering into any financial, banking, brokerage, or other transactions with the
Managed Entities, nor shall it prevent any Limited Partner, or any Person the
securities of which are held by or for the account of the Managed Entities, from
being interested in any such transaction, except to the extent prohibited by
applicable law.
 
SECTION 4.           MANAGER AS INDEPENDENT CONTRACTOR. The Manager shall, for
all purposes of this Agreement, be deemed to be an independent contractor and
not an agent or employee of the Managed Entities and, except as otherwise
expressly provided herein, shall have no authority to act for or to represent
the Managed Entities or otherwise to be deemed an agent of the Managed Entities.
 
SECTION 5.           BANK ACCOUNTS. The General Partner may establish and
maintain one or more bank accounts, brokerage accounts, custody accounts or
other similar types of accounts in the name of the Partnership or any Subsidiary
(any such account, a “Partnership Account”), and may collect and deposit funds
into any such Partnership Account or Partnership Accounts, and disburse funds
from any such Partnership Account or Partnership Accounts; and the Manager shall
from time to time render appropriate accountings of such collections and
payments to the General Partner and, upon request, to the auditors of the
Managed Entities.
 
SECTION 6.           RECORDS; CONFIDENTIALITY. The Manager shall maintain
appropriate books of account and records relating to services performed under
this Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Managed Entities at any time during normal
business hours upon one (1) business day’s advance written notice. The Manager
shall keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information to nonaffiliated Persons (or use the same except in furtherance of
its duties under this Agreement) except (i) with the prior written consent of
the General Partner, (ii) to legal counsel, accountants and other professional
advisors; (iii) to appraisers, financing sources and others in the ordinary
course of the Business; (iv) to governmental officials having jurisdiction over
the Partnership or the Managed Entities; (v) in connection with any governmental
or regulatory filings of any of the Managed Entities or disclosure or
presentations to any of the Managed Entities’ investors; or (vi) as required by
law or legal process to which the Manager or any Person to whom disclosure is
permitted hereunder is a party. The foregoing shall not apply to information
which has previously become publicly available through the actions of a Person
other than the Manager or any other Person to which the Manager makes disclosure
in accordance with the terms of this SECTION 6. The provisions of this SECTION
6 shall survive the expiration or earlier termination of this Agreement for a
period of one year.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 7.           OBLIGATIONS OF MANAGER; RESTRICTIONS.
 
(a)           The Manager shall require each Person entering into any agreement
with the Managed Entities to make such representations and warranties, if any,
as may, in the judgment of the Manager, be necessary and appropriate. In
addition, the Manager shall take such other action necessary or appropriate with
regard to the protection of the Managed Entities and the Business.
 
(b)           The Manager shall refrain from any action that, in its sole
judgment made in good faith, (i) is not in compliance in all material respects
with the Partnership’s Agreement of Limited Partnership and the guidelines and
policies as then in effect, (ii) would, to the knowledge of the Manager, violate
any law, rule or regulation of any governmental body or agency having
jurisdiction over any of the Managed Entities or any Subsidiary or that would
otherwise not be permitted by the relevant Governing Instruments.  If the
Manager is ordered to take any such action by any of the Managed Entities, the
Manager shall promptly notify the General Partner of the Manager’s judgment that
such action would adversely affect such status or violate any such law, rule or
regulation or the Governing Instruments.  Notwithstanding the foregoing, neither
the Manager, nor its Affiliates, members, managers, directors, officers,
stockholders or employees shall be liable to the Managed Entities, the General
Partner, or the Managed Entities’ limited partners, interest holders or
shareholders, for any act or omission by the Manager, its Affiliates, members,
managers, directors, officers, stockholders or employees except as provided in
SECTION 14.
 
(c)           Notwithstanding any other provision contained herein, the Manager
shall not (i) consummate any transaction which would involve the acquisition by
any of the Managed Entities of an asset in which the Manager or any of its
Affiliates has a direct or indirect ownership interest or the sale by any of the
Managed Entities of an asset to the Manager or any of its Affiliates or to any
Person in which the Manager or any of its Affiliates has a direct or indirect
ownership interest, or (ii) under circumstances where the Manager is subject to
an actual or potential material conflict of interest because it manages both the
Managed Entities and another Person (not an Affiliate of the Managed Entities)
with which any of the Managed Entities has a contractual relationship, or
otherwise, take any action constituting the granting to such Person of a waiver,
forbearance or other relief, or the enforcement against such Person of remedies,
under or with respect to the applicable contract, unless such transaction or
action, as the case may be and in each case, is approved by the Independent
Directors.  As applicable now or in the future, to the extent that any such
transaction is approved by the Independent Directors such consent shall
constitute client consent to principal trades pursuant to the provisions of the
Investment Advisers Act of 1940.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 8.           COMPENSATION.  The Manager, as full compensation for
services rendered to the Managed Entities pursuant to this Agreement, shall be
paid by Group as follows:
 
(a)           The Manager shall receive a quarterly management fee (the
“Management Fee”) with respect to the Partnership in an amount equal to 1/4 of
$6,236,957 (the “Annual Fee”), which Annual Fee is subject to adjustment on a
quarterly basis pursuant to SECTION 8(b) herein.
 
(b)           The Annual Fee shall be adjusted on a quarterly basis.  The Annual
Fee shall be calculated by multiplying the total partners’ capital as set forth
in the consolidated balance sheet of the Partnership, prepared in accordance
with the accounting principles adopted by the Partnership (as set forth in the
Partnership’s financial statements), as of the last day of the most recently
completed fiscal quarter by one and one-half percent (1.5%).
 
(c)           The Manager shall compute each installment of the Management Fee
as of the last day of the immediately preceding quarter with respect to which
the Management Fee was determined.  A copy of the computations made by the
Manager to calculate such installment shall promptly be delivered to the General
Partner for informational purposes only.  At the request of the Manager, the
Partnership shall, from time to time, advance to the Manager or its designees
the amount of any Management Fee for any quarter based on the Manager’s good
faith estimate of the Management Fee for such quarter pending the final
determination of the Management Fee for such quarter.  Upon delivery of the
final computation of the Management Fee for such quarter, after taking into
account any advances to the Manager or its designees, the amount due (i) to the
Manager or its designees by the Partnership or (ii) to the Partnership by the
Manager or its designees shall be paid no later than the first day of the next
fiscal quarter following the fiscal quarter in which the final Management Fee
computation was delivered to the Partnership.
 
(d)           For the avoidance of doubt, any services provided by an Affiliate
of the Manager or any officers or employees thereof (other than services
specifically required to be provided by the Manager pursuant to this Agreement),
to other than the Managed Entities, shall be provided under a separate
arrangement and any compensation related thereto shall be in addition to any
compensation payable to the Manager related to its services to the Managed
Entities, provided that such amounts are no greater than those which would be
payable to outside professionals, consultants or the Subsidiary’s officers,
directors or employees engaged to perform such services pursuant to agreements
negotiated on an arm’s-length basis.  Except as otherwise provided herein, any
services provided by the Manager to an entity other than the Managed Entities
(other than services specifically required to be provided by the Manager
pursuant to this Agreement), can be charged a separate fee from the Management
Fee.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 9.           INCENTIVE OPTIONS.
 
(a)           The Partnership hereby grants to the Manager options (the
“Options”) to purchase Common Units of the Partnership, as defined in the
Partnership's Limited Partnership Agreement (“Common Units”), subject to the
following terms and conditions as set forth in this SECTION 9 (references in
this SECTION 9 to the "Manager" shall include any Affiliate or Persons
designated by the Manager to be a recipient of Options):
 
(i)           The aggregate number of Common Units subject to the Options shall
be 4,965,690, which is equal to fifteen percent (15%) of the sum of the Common
Units of the Partnership outstanding and the number of notional units used to
determine the Deferred Fee Accounts in accordance with that certain Second
Amended and Restated Deferred Fee Agreement, effective as of July 15, 2009,
between the Partnership and WGL Capital Corp. (the “Deferred Fee Agreement”),
each as of July 15, 2009 (the “Grant Date”), on a fully diluted basis;
 
(ii)           The per Common Unit exercise price of the Options shall be
$31.81.  In addition, subject to SECTION 9(a)(viii) herein, the Exercise Price
shall be adjusted for any cash distributions, any distributions-in-kind and any
release to the former partners of the Onshore Fund of amounts previously held in
reserve to satisfy certain potential contingent liabilities and unknown expenses
of the Onshore Fund;
 
(iii)           The Options shall vest immediately upon issuance;
 
(iv)           The Options shall expire on December 31, 2011;
 
(v)           Subject to limitations, if any, under Section 409A of the Code,
all or a portion of the Options shall be transferable to any Affiliate of the
Manager or any officer or employee of the Manager or its Affiliates;
 
(vi)           The Options may be exercised in whole or in part during their
term, and the Exercise Price shall be payable (a) in cash or by check, bank
draft or money order payable to the order of the Partnership, (b) through a
“cashless exercise” procedure whereby the Option holder delivers irrevocable
instructions to a broker to deliver promptly to the Partnership an amount equal
to the aggregate Exercise Price of the Options being exercised (the “Aggregate
Exercise Price”), (c) by the Option holder’s delivery to the Partnership of
Common Units owned by the Option holder having a fair market value on the
payment date equal to the Aggregate Exercise Price, (d) by a "net exercise"
procedure through which the Option holder directs the Partnership to withhold
the number of Common Units subject to the Options having a fair market value
equal to the Aggregate Exercise Price, (e) on such other terms and conditions as
may be agreed to by the Partnership and the Manager, or (f) pursuant to any
combination of the foregoing;
 
(vii)           If there shall occur any change in the capital structure of the
Partnership by reason of any Common Unit split, Common Unit reverse split,
Common Unit dividend or other dividend of equity, subdivision, combination or
reclassification of the Common Units, any recapitalization, merger,
consolidation, spin off, reorganization or partial or complete liquidation, sale
or transfer of all or part of the assets of the Partnership or its Affiliates or
other transaction or event having an effect similar to any of the foregoing,
then, subject to SECTION 9(a)(viii) herein, there shall be an appropriate
adjustment of (i) the aggregate number and/or kind of Common Units or other
property (including cash) to be issued upon the exercise of Options and (ii) the
Exercise Price thereof; and
 
 
12

--------------------------------------------------------------------------------

 
 
(viii)           Notwithstanding anything contained in this Agreement to the
contrary, no adjustment to the terms of the Options (i.e., any “modification”,
“extension”, “substitution” or “assumption” of the Options, in each case, as
defined in Treas. Reg. § 1.409A-1(b)(5)(v) (or any successor regulation))
(“Adjustment”) shall occur pursuant to this Agreement or otherwise without the
written consent of the Manager if such Adjustment would result in the Options
providing for a deferral of compensation subject to Section 409A of the Code;
and
 
(ix)           The Options shall be subject to such other customary terms as are
reasonably acceptable to the Manager and a committee of the board of directors
of the General Partners composed entirely of one or more Independent Directors.
 
(b)           In addition, if any issuance (an “Issuance”) of Common Units,
options, convertible securities or any other right to acquire Common Units by
the Partnership following the Grant Date (other than upon the issuance or
exercise of Options) results in an increase in the number of outstanding Common
Units on a fully diluted basis as compared to the number of outstanding Common
Units as of the date of the most recent Issuance (or, in the case of the first
Issuance, since the Grant Date), the Manager shall promptly be issued an
additional option (each, an “Additional Option”) to purchase a number of Common
Units so that as of the date of grant of the Additional Option, after taking
into account the number of outstanding Common Units on a fully diluted basis and
all Options granted since the Grant Date, the Manager shall hold outstanding
Options (in the aggregate) to acquire fifteen percent (15%) of the sum of the
Common Units of the Partnership outstanding and the number of notional units
used to determine the Deferred Fee Accounts in accordance with the Deferred Fee
Agreement, on a fully diluted basis (provided, that, for this purpose only,
Options and Additional Options previously issued and Common Units issued upon
exercise of such Options by the Manager shall be considered to be outstanding as
of the date of such determination).  Each Additional Option shall (i) be vested
and exercisable to the same extent that the Options are vested and exercisable
on the date of grant of such Additional Option, (ii) have an Exercise Price per
Common Unit equal to the fair market value of a Common Unit on the date of grant
of such Additional Option, as determined in accordance with Section 409A of the
Code, and (iii) otherwise be subject to the same terms as the Options, unless
otherwise agreed to by the Manager.
 
(c)           Notwithstanding anything else herein, the parties acknowledge that
the Manager may voluntarily forfeit or surrender all or a portion of the Options
granted to it to allow the underlying Common Units to be available for the
Partnership to make equity grants to other Persons as directed by the Manager.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           The Manager may request the Partnership to implement a unit
appreciation rights or other form of incentive compensation plan in lieu of or
in combination with the Options which will provide comparable incentive
compensation to the Manager as provided herein, the Partnership will also take
any other reasonable actions requested by the Manager in connection with the
implementation of the incentive compensation arrangements contemplated herein,
subject to the approval of the Independent Directors, which approval shall not
be unreasonably withheld.
 
SECTION 10.         INCENTIVE UNITS.
 
(a)           The Partnership hereby grants to the Manager incentive units (the
“Incentive Units”) that will give rise to the receipt by the Manager, under the
terms described below, of Class B Common Units of the Partnership, as defined in
the Partnership's Limited Partnership Agreement (“Class B Common Units”),
subject to the following terms and conditions as set forth in this SECTION 10
(references in this SECTION 10 to the "Manager" shall include any Affiliate or
Persons designated by the Manager to be a recipient of Incentive Units):
 
(i)           The aggregate number of Incentive Units to be issued to the
Manager shall be equal to 100 percent (100%) of the sum of the number of the
Common Units of the Partnership outstanding and the number of notional units
used to determine the Deferred Fee Accounts in accordance with the Deferred Fee
Agreement, on a fully diluted basis, subject to adjustment as provided in this
SECTION 10(a) and SECTION 10(b). As of January 1, 2012, (the “Incentive Unit
Grant Date”) the number of Incentive Units shall be 28,606,550.
 
(ii)           The Partnership shall issue to the holder of the Incentive Units,
determined as of the last day of each fiscal year of the Partnership (the
“Incentive Calculation Date”), a number of Class B Common Units equal to the
Annual Incentive Number (as defined below) as of such Incentive Calculation
Date.
 
(iii)           The “Annual Incentive Number” means the number of Class B Common
Units equal to (I) (A) the number of Incentive Units multiplied by (B) 15
percent (15%) of the difference between (x) the EV per Common Unit as of the
Incentive Calculation Date (the “Measurement Date EV per Common Unit”) and (y)
the EV per Common Unit at the beginning of such year, (the “Baseline EV per
Common Unit”), divided by (II) the Reduced Measurement Date EV per Common Unit
(as defined herein), subject to adjustment as provided in this SECTION 10. The
“Reduced Measurement Date EV per Common Unit” means (A) the Measurement Date EV
per Common Unit minus (B) (y) the amount described in clause (I) above divided
by (x) the number of outstanding Common Units on the Incentive Calculation
Date.  The reference to Common Unit or Common Units in the computations
described in this clause (iii) shall not include the Class B Common Units
computed with respect to an Incentive Calculation Date. The Annual Incentive
Number will only be awarded if the difference between the Measurement Date EV
per Common Unit and the Baseline EV per Common Unit is positive.
 
 
14

--------------------------------------------------------------------------------

 
 
By way of illustration only, assume the following:
 
On January 1, 2012, there are 100 Class A Common Units (and no Class A Common
Units are issued during 2012) and 100 Incentive Units.  The Baseline EV per
Common Unit is 10 and the Measurement Date EV per Common Unit is 12.  The amount
described in clause (I) above is 30 (100 x 15 percent x (12-10)).  The Reduced
Measurement Date EV per Common Unit is 11.70 (12-(30 ÷ 100)).  2.56 Class B
Common Units (30 ÷ 11.70) are issued as of December 31, 2012.
 
On January 1, 2013, there are 100 Class A Common Units (and no Class A Common
Units are issued during 2013), 2.56 Class B Common Units and 102.56 Incentive
Units.  Baseline EV per Common Unit is 11.70 and the Measurement Date EV per
Common Unit is 12.70.  The amount described in clause (I) is 15.38 (102.56 x 15
percent x (12.70-11.70)).  The Reduced Measurement Date EV per Common Unit is
12.55 (12.70-(15.38 ÷ 102.56)).  1.23 Class B Common Units (15.38 ÷ 12.55) are
issued as of December 31, 2013.  This brings the total number of Class B Common
Units to 3.79.
 
(iv)           Distributions made by the Partnership to the limited partners
before the end of a fiscal year (and after the date of issuance in the case of
the first year in which the Incentive Units are issued) that do not reduce the
number of outstanding Common Units and any release to the former partners of the
Onshore Fund of amounts previously held in reserve to satisfy certain potential
contingent liabilities and unknown expenses of the Onshore Fund will be added to
the Measurement Date EV per Common Units for such year.
 
(v)           The Partnership shall make any adjustment to the Baseline EV per
Common Unit or the Measurement Date EV per Common Unit that it determines is
equitably required by reason of the raising of new capital, including, without
limitation, adding such new capital to the Baseline EV per Common Unit to the
extent that the issue price of the new Common Units exceeds the Baseline EV per
Common Unit.
 
(vi)           In the event that the Measurement Date EV per Common Unit
decreases in one or more subsequent years as a result of a decline of asset
values, the Baseline EV per Common Unit shall be the Baseline EV per Common Unit
immediately following the most recent Incentive Calculation Date as of which
Class B Common Units were issued until the Measurement Date EV per Common Unit
exceeds such Baseline EV per Common Unit.
 
(vii)           Each issuance of Class B Common Units will have a different
series pursuant to the terms of the Limited Partnership Agreement.
 
(viii)           Each series of Class B Common Units will have the same rights
as the Class A Common Units except that a Class B Common Unit will not be
saleable in the public market until the capital account allocable to such Class
B Common Unit is equal to the capital account allocable to a Class A Common Unit
(“Capital Account Alignment”), determined as if a Class B Common Unit and a
Class A Common Unit were separate partnership interests for U.S. federal income
tax purposes.  At such time that Capital Account Alignment is achieved, a Class
B Common Unit will convert automatically into a Class A Common Unit.  Class B
Common Units (including Class B Common Units received in respect of a year) will
be allocated their share of taxable income based on their percentage interests,
except as otherwise determined by the Partnership.
 
 
15

--------------------------------------------------------------------------------

 
 
(ix)           Prior to conversion, Class B Common Units may be sold only in
private market transactions that allow the Partnership to track the transfer of
such Class B Common Units.  The holders of Class B Common Units will be required
to notify the General Partner prior to any transfer of such Common Units.
 
(x)           A copy of the computations made by the Manager to calculate such
Annual Incentive Number shall promptly be delivered to the General Partner for
informational purposes only.  Upon delivery of the computation of the Annual
Incentive Number, the Class B Common Units due to the Manager or its designees
by the Partnership, if any, shall be issued, effective as of the prior Incentive
Calculation Date, no later than the first day of the next calendar month
following the calendar month in which the Annual Incentive Number computation
was delivered to the Partnership.
 
(xi)           Subject to limitations, if any, under Section 409A of the Code,
all or a portion of the Incentive Units shall be transferable to any Affiliate
of the Manager or any officer or employee of the Manager or its Affiliates.
 
(xii)           If there shall occur any change in the capital structure of the
Partnership by reason of any Common Unit split, Common Unit reverse split,
Common Unit dividend or other dividend of equity, subdivision, combination or
reclassification of the Common Units, any recapitalization, merger,
consolidation, spin off, reorganization or partial or complete liquidation, sale
or transfer of all or part of the assets of the Partnership or its Affiliates or
other transaction or event having an effect similar to any of the foregoing or
any other transaction that has the effect of increasing or decreasing the number
of Common Units outstanding, then, subject to SECTION 10(a)(xiii) herein, there
shall be an appropriate adjustment of the aggregate number of Incentive Units to
be issued to the Manager.
 
(xiii)           Notwithstanding anything contained in this Agreement to the
contrary, no Adjustment to the terms of the Incentive Units shall occur pursuant
to this Agreement or otherwise without the written consent of the Manager if
such Adjustment would result in the Incentive Units providing for a deferral of
compensation subject to Section 409A of the Code.
 
(xiv)           The Incentive Units shall be subject to such other customary
terms as are reasonably acceptable to the Manager and a committee of the board
of directors of the General Partner composed entirely of one or more Independent
Directors.
 
(b)           In addition, if any Issuance of Common Units (including, without
limitation, the receipt of Class B Common Units pursuant to SECTION 10(a)),
options, convertible securities or any other right to acquire Common Units by
the Partnership following the Incentive Unit Grant Date results in an increase
in the number of outstanding Common Units on a fully diluted basis as compared
to the number of outstanding Common Units as of the date of the most recent
Issuance (or, in the case of the first Issuance, since the Incentive Unit Grant
Date), the Manager shall promptly be issued additional Incentive Units
(“Additional Incentive Units”) so that as of the date of grant of the Additional
Incentive Units, after taking into account the number of outstanding Common
Units on a fully diluted basis and all Incentive Units granted since the
Incentive Unit Grant Date, the Manager shall hold Incentive Units (in the
aggregate) equal to one hundred percent (100%) of the sum of the number of
Common Units of the Partnership outstanding and the number of notional units
used to determine the Deferred Fee Accounts in accordance with that certain
Deferred Fee Agreement, on a fully diluted basis (provided, that, for this
purpose only, Incentive Units and Additional Incentive Units previously issued
shall be considered to be outstanding as of the date of such
determination).  Each Additional Incentive Unit shall otherwise be subject to
the same terms as the Incentive Units, unless otherwise agreed to by the
Manager.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           The parties acknowledge that, for U.S. federal income tax
purposes, Incentive Units and Class B Common Units attributable to such
Incentive Units shall be treated as one partnership interest, except at such
time that any Class B Common Units shall have been sold or otherwise transferred
independently of any Incentive Units, and that as part of the Incentive Units,
Class B Common Units are not “issued”, notwithstanding the use of that term or a
similar term in this SECTION 10.
 
(d)           The Manager may request the Partnership to implement a unit
appreciation rights or other form of incentive compensation plan in lieu of or
in combination with the Incentive Units which will provide comparable incentive
compensation to the Manager as provided herein, the Partnership will also take
any other reasonable actions requested by the Manager in connection with the
implementation of the incentive compensation arrangements contemplated herein,
subject to the approval of the Independent Directors, which approval shall not
be unreasonably withheld.
 
SECTION 11.         EXPENSES OF THE PARTNERSHIP.  The Partnership or the Managed
Entities will bear (or reimburse the Manager or its designees with respect to)
all reasonable costs and expenses of the Managed Entities, and the Manager and
the General Partner or their Affiliates relating to the operation of the Managed
Entities as provided in the Limited Partnership Agreement and elsewhere in this
Agreement, including, but not limited to:
 
(a)           Costs of legal, tax, accounting, consulting, auditing,
administrative, compliance, marketing, investor relations and other similar
services rendered for the Managed Entities or the General Partner, including
such services rendered by providers retained by the Manager, an Affiliate of the
Manager or the Partnership, or any officers or employees thereof, in amounts in
the case of Affiliates which are no greater than those which would be payable to
outside professionals or consultants engaged to perform such services pursuant
to agreements negotiated on an arm’s-length basis.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           Costs associated with any computer software or hardware,
electronic equipment or purchased information technology services from third
party vendors.
 
(c)           Costs of maintaining or determining compliance with all federal,
state and local rules and regulations or any other regulatory agency.
 
(d)           Director and officer liability insurance premiums and the cost of
any “errors and omissions” or similar insurance that any Managed Entity requires
the Manager or its Affiliates to maintain for benefit of a Managed Entity in
connection with the services rendered under this Agreement.
 
(e)           Other fees payable to third party administrators and service
providers.
 
(f)           Expenses connected with communications to holders of securities of
the Managed Entities and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Partnership to any transfer agent and registrar in connection with the listing
and/or trading of the Partnership’s units on any exchange, the fees payable by
the Partnership to any such exchange in connection with its listing, costs of
preparing, printing and mailing the Partnership’s annual report to the holders
of its limited partnership interests and proxy materials with respect to any
meeting of the interest holders of the Partnership, including such services as
rendered by providers retained by the Manager, an Affiliate of the Manager or a
company affiliated with the Partnership, or any officers or employees thereof,
in amounts which as to Affiliates are no greater than those which would be
payable to outside professionals or consultants engaged to perform such services
pursuant to agreements negotiated on an arm’s-length basis.
 
(g)           Litigation expenses, including professional and consulting fees
incurred in connection with managing the business of the Managed Entities and
General Partner.
 
(h)           Expenses incurred by managers, officers, employees and agents of
the Manager or its Affiliates for travel on behalf of the Managed Entities and
other out-of-pocket expenses incurred by managers, officers, employees and
agents of the Manager or its Affiliates.
 
(i)           All other expenses actually incurred by the Manager and the
General Partner which are reasonably necessary for the performance by the
Manager of its duties and functions under this Agreement.
 
The provisions of this SECTION 11 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.  For
the avoidance of doubt, the expenses payable by the Managed Entities as
described in this SECTION 11 are exclusive of, and in addition to, the
Management Fee.
 
 
18

--------------------------------------------------------------------------------

 


SECTION 12.         CALCULATION OF EXPENSES.  The Manager shall prepare from
time to time a statement documenting the expenses of the Managed Entities and
the expenses incurred by the Manager on behalf of the Managed Entities and shall
deliver such statement to the Managed Entities.  Expenses incurred by the
Manager and payable to the Manager pursuant to SECTION 11 shall be reimbursed by
the Managed Entities to the Manager within 30 days following the date of
delivery of such statement; provided, however, that such reimbursements may be
offset by the Manager against amounts due to the Managed Entities. At the
election of the Partnership, the Manager will allocate the expenses between the
Partnership and certain Subsidiaries, based on an allocation formula determined
in good faith by the Manager, the Partnership and any Subsidiary, and shall
provide directly to the Partnership and each Subsidiary the computation of the
expenses so allocated. If that separate computation is provided, the Partnership
and each of its Subsidiaries will be liable for payment of its allocable share
of any amounts payable under this SECTION 12 and shall pay such amount directly
to the Manager. The provisions of this SECTION 12 shall survive the expiration
or earlier termination of this Agreement.
 
SECTION 13.         TRANSACTION FEES. For the avoidance of doubt, the Manager
shall not receive any Transaction Fees or other similar fees payable in
connection with the Business, including any transaction by a Managed Entity.
 
SECTION 14.         LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.
 
(a)           The Manager, its members, officers, employees, Affiliates, agents,
and legal representatives and the members, officers, employees, Affiliates,
agents, and legal representatives of any of their respective Affiliates (each,
an “Indemnified Person”) shall not be liable for and the Managed Entities shall
indemnify and hold harmless each Indemnified Person from and against any loss or
expense suffered or sustained by such Indemnified Person including, without
limitation, any judgment, settlement, reasonable attorneys’ fees, and other
costs and expenses incurred in connection with the defense of any actual or
threatened action or proceeding (collectively, “Losses”), provided that such
Losses did not result from willful misconduct or gross negligence in the
performance of such Indemnified Person’s obligations and duties or by reason of
such Indemnified Person’s reckless disregard of its obligations and duties, if
any, under this Agreement (in which case the Manager shall indemnify and hold
harmless the Partnership and the Managed Entities from and against all Losses
incurred in connection therewith).  The Managed Entities shall jointly and
severally advance to any Indemnified Person reasonable attorneys’ fees and other
costs and expenses incurred in connection with the defense of any action or
proceeding that arises out of such conduct.  In the event that such an advance
is made by the Managed Entities, the Indemnified Person shall agree jointly and
severally to reimburse the Managed Entities for such fees, costs, and expenses
to the extent that it shall be determined that he, she, or it was not entitled
to indemnification.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any of the foregoing to the contrary, the
provisions of this SECTION 14 shall not be construed so as to provide for the
exculpation or indemnification of any Indemnified Person for any liability
(including, without limitation, liability under U.S. securities laws that, under
certain circumstances, impose liability even on persons who act in good faith),
to the extent, but only to the extent, that such exculpation or indemnification
would be in violation of applicable law, but shall be construed so as to
effectuate the provisions of this SECTION 14 to the fullest extent permitted by
law.
 
SECTION 15.         NO JOINT VENTURE. Nothing in this Agreement shall be
construed to make the Partner and the Manager partners or joint venturers or
impose any liability as such on either of them.
 
SECTION 16.         TERM.  (a) This Agreement shall be effective as of the date
first set forth above (the “Effective Date”), and, subject to SECTION 18, shall
continue until December 31, 2012 (the “Initial Term”) and shall be automatically
renewed for successive one-year terms thereafter (each, a “Renewal Term”) unless
determined otherwise by a majority of the Independent Directors.  If the
Partnership elects not to renew this Agreement at the expiration of the Initial
Term or any Renewal Term as set forth above, the Partnership shall deliver to
the Manager prior written notice (the “Termination Notice”) of the Partnership’s
intention not to renew this Agreement not less than 60 days prior to the
expiration of the Initial Term or applicable Renewal Term.
 
(b)          If this Agreement is terminated pursuant to this SECTION 16, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in SECTION 6, SECTION 8, SECTION 11, SECTION
14, and SECTION 21.
 
SECTION 17.         DELEGATION; ASSIGNMENT.
 
(a)           Unless as otherwise provided in the limited partnership agreement
of the Partnership, no assignment of this Agreement shall be made by the Manager
unless the Independent Directors approve such an assignment (including a deemed
assignment occurring as a result of a Change of Control), and this Agreement
shall terminate automatically in the event that it is assigned absent such
approval; provided, however, that no such consent shall be required in the case
of an assignment by the Manager to an Affiliate and the Manager shall give
notice to the Partnership of such an assignment.  The Manager shall notify the
Partnership in writing sufficiently in advance of any proposed Change of Control
of the Manager, in order to enable the Partnership to consider whether an
assignment shall occur and to determine whether to consent to the assignment or
to enter into a new management agreement with the Manager. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound.  In addition, the assignee shall execute and deliver to
the Partnership a counterpart of this Agreement naming such assignee as Manager.
 
(b)           It is understood that nothing contained in this SECTION 17 shall
operate to prevent the Manager from delegating the whole or any part or parts of
its functions, powers, discretions, duties, or obligations hereunder or any of
them to any Person that is an Affiliate of the Manager or the Partnership or any
other Person approved by the Partnership (which approval shall not be
unreasonably withheld), and any such delegation may be on such terms and
conditions as the Manager shall determine; provided that the Manager shall
evaluate and coordinate the services offered by others.  In addition, provided
that the Manager provides prior written notice to the Partnership for
informational purposes only, nothing contained in this Agreement shall preclude
any pledge, hypothecation or other transfer of any amounts payable to the
Manager under this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           This Agreement shall not be assigned by the Partnership without
the prior written consent of the Manager, except in the case of assignment by
the Partnership to another organization which is a successor (by merger,
consolidation or purchase of assets) to the Partnership, in which case such
successor organization shall be bound under this Agreement in the same manner as
the Partnership.
 
SECTION 18.         TERMINATION UNDER CERTAIN EVENTS.
 
(a)           The Partnership may terminate this Agreement effective upon thirty
(30) days’ prior written notice of termination from the Partnership to the
Manager if (i) the Manager materially breaches any provision of this Agreement
and such breach shall continue for a period of more than 30 days after written
notice thereof specifying such breach and requesting that the same be remedied
in such 30-day period, (ii) the Manager engages in any act of fraud,
misappropriation of funds, or embezzlement against any Managed Entity, (iii)
there is an event of gross negligence or willful misconduct on the part of the
Manager in the performance of its duties under this Agreement, (iv) there is a
commencement of any proceeding relating to the Manager’s bankruptcy or
insolvency, or (v) there is a dissolution of the Manager or (vi) there is a
Change of Control of the Manager, not consented to by the Partnership pursuant
to SECTION 17(a).
 
(b)           The Manager may terminate this Agreement effective upon 60 days’
prior written notice of termination to the Partnership in the event that the
Managed Entities shall default in the performance or observance of any material
term, condition or covenant contained in this Agreement and such default shall
continue for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30-day period.
 
(c)           The Manager may terminate this Agreement, in the event any of the
Managed Entities becomes regulated as an “investment company” under the
Investment Company Act, with such termination deemed to have occurred
immediately prior to such event.
 
(d)           The Manager may terminate this Agreement at any time immediately
effective upon written notice of termination to the Partnership in the event
that the election of the majority of the members of the board of directors of
the General Partner that were originally elected and approved by the Manager no
longer constitute a majority of the members of the board of directors, unless
their replacements or successors were approved by the Manager.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 19.         ACTION UPON EXPIRATION OR TERMINATION. In the event of
termination pursuant to SECTIONS 19(a), (b) or (d), from and after the effective
date of the expiration or termination of this Agreement, the Manager shall not
be entitled to compensation for further services under this Agreement, but shall
be paid all compensation accruing to the date of expiration or termination. In
the event of termination pursuant to SECTIONS 19 (c) or (e), from and after the
effective date of the expiration or termination of this Agreement the Manager
shall be paid all compensation accruing to the date of expiration or termination
plus a termination fee equal to the Management Fee that would otherwise be
payable to the Manager for the Initial Term or Renewal Term, as applicable,
based upon the aggregate Management Fee earned by the Manager or its Affiliates
during the 12-month period immediately preceding the date of such termination,
calculated as of the end of the most recently completed fiscal quarter prior to
the date of termination plus the Termination Fee.  Upon such expiration or
termination, the Manager shall forthwith:
 
(i)           after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Partnership or a
Subsidiary all money collected and held for the account of the Partnership or a
Subsidiary pursuant to this Agreement;
 
(ii)           deliver to the General Partner a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the General Partner with respect to the Partnership or a Subsidiary; and
 
(iii)           deliver to the General Partner all property and documents of the
Partnership or any Subsidiary then in the custody of the Manager.
 
SECTION 20.         REVIEW OF COMPENSATION.  The Manager and the General Partner
shall review the compensation and fees paid to the Manager for services rendered
to the Managed Entities pursuant to this Agreement at least annually.
 
SECTION 21.         RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN
REQUEST.  Any money or other property of the Managed Entities held by the
Manager under this Agreement shall be held by the Manager as custodian for the
Partnership or other Managed Entity, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Partnership or such Managed Entity. Upon the receipt by the
Manager of a written request signed by a duly authorized officer of the
Partnership requesting the Manager to release to the Partnership or any Managed
Entity any money or other property then held by the Manager for the account of
the Partnership or any Subsidiary under this Agreement, the Manager shall
release such money or other property to the Partnership or any Managed Entity,
but in no event later than 10 business days following such request. The Manager
shall not be liable to the Partnership, any Managed Entity, the General Partner,
or the Partnership’s or a Managed Entity’s shareholders, interest holders or
partners for any acts performed or omissions to act by the Partnership or any
Managed Entity in connection with the money or other property released to the
Partnership or any Managed Entity in accordance with the second sentence of this
SECTION 21. The Partnership and any Managed Entity shall indemnify the Manager
and its members, managers, officers and employees against any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever, which arise in connection with the Manager’s release of such money
or other property to the Partnership or any Managed Entity in accordance with
the terms of this SECTION 21. Indemnification pursuant to this provision shall
be in addition to any right of the Manager to indemnification under SECTION 14
of this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 22.         NOTICES. Unless expressly provided otherwise in this
Agreement, all notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered against receipt or upon actual
receipt of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or (iv)
delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:
 
(a)           If to the Partnership:


Steel Partners Holdings L.P.
c/o Steel Partners Holdings GP Inc.
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: General Partner
 
(b)           If to Group:


SPH Group LLC
c/o Steel Partners Holdings GP Inc.
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: Managing Member
 
(c)           If to the Manager:


Steel Partners LLC
590 Madison Avenue, 32nd Floor
New York, New York 10022
United States
Attention: Chief Executive Officer
 
 
23

--------------------------------------------------------------------------------

 


Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this SECTION 22 for the giving of notice.
 
SECTION 23.         BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.
 
SECTION 24.         ENTIRE AGREEMENT. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
agreements, understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter of this
Agreement. The express terms of this Agreement control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms of
this Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
 
SECTION 25.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 26.         NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and
no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  No waiver of any provision hereto shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
 
SECTION 27.         HEADINGS. The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed
part of this Agreement.
 
SECTION 28.         COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
 
SECTION 29.         SEVERABILITY. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 30.         GENDER. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.
 
[Signature Page to Follow]
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
STEEL PARTNERS LLC
             
By:
/s/ Warren Lichtenstein    
Name:
Warren Lichtenstein
   
Title:
Chairman and Chief Executive Officer

 
 

 
STEEL PARTNERS HOLDINGS L.P.
 
By:
Steel Partners Holdings GP Inc.
   
its general partner,
             
By:
/s/ Jack Howard    
Name:
Jack Howard
   
Title:
President

 
 

 
SPH GROUP LLC
 
By:
Steel Partners Holdings GP Inc.
   
its managing member,
             
By:
/s/ Jack Howard    
Name:
Jack Howard
   
Title:
President






